Citation Nr: 1231768	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-50 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected left knee disability. 

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability. 

4.  Entitlement to a disability evaluation in excess of 20 percent for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2010 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran requested a Board hearing at his local VA office in November 2010.  VA subsequently mailed a letter to the Veteran in April 2011, notifying him that he had been scheduled for a hearing on June 24, 2011.  The record reflects that the Veteran failed to report to his scheduled hearing.  However, a review of the Veteran's address listed on the April 2011 letter revealed a typographical error in his unit number.  As such, the Veteran was rescheduled for a Board hearing at his local RO on May 16, 2012.  That same day, the Veteran called the RO to notify the hearing coordinator that he was unable to attend the hearing because of car trouble.  On August 14, 2012, the undersigned Veterans Law Judge granted the Veteran's motion to reschedule his hearing.



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a traveling Member of the Board at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


